King, C.J.,
with whom Douglas, J., joins, concurring specially: While I agree with the majority opinion, I disagree with the conjectural reasoning of both the master and the majority opinion that the land could be sold to abutters or could be used for a tent. Such restricted use is of little solace to an owner who purchased the land on which to construct a house. The theoretical incentive for an abutter to purchase the land or for a person to utilize the land for a tent drastically minimizes, if it does not destroy, the value of the land. The minimal value of the land must be reflected in the assessed value of the land for real estate tax assessments.